DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zijin (CN 106876804 A, see Machine Translation) in view of Yijun et al. (CN 206542226 U, see Machine Translation).
Regarding claim 1, Zijin discloses in Figs 1-8, a bipolar lead-acid battery (Title) comprising a housing (ref 1) with a battery cavity (ref 11) inside and a plurality of single cells (refs 3) provided in the battery cavity (ref 11), each of the single cells (refs 3) having an inner cavity for electrolyte injection (P1//¶5), and the inner cavity (P3-4) of the each of the single cells (refs 3) being independent of one another (P3-4), and the housing (ref 1) having a plurality of air-distributing chambers (refs 24) communicating with the inner cavity (P3-4) of the each of the single cells (refs 3) in one-to-one correspondence (via refs 24, 25) above the battery cavity (ref 11).

Yijun et al. discloses in Figs 1-2, a lead acid battery (Title, ref 1) including a housing encasing a plurality of individual cells (Fig 1, P2/¶3-5).  The housing (Fig 1) includes an air/exhaust hole nozzle (ref 4) to which is mounted an air pressure equalization piping structure (ref 5, Fig 2) though which an air pressure module (ref 6, Fig 2) regulates gas/exhaust pressure within the battery structure (P2/¶5-7).
Yijun et al. and Zijin are analogous since both deal in the same field of endeavor, namely, lead acid batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the air pressure piping and module structure disclosed by Yijun et al. into the structure of Zijin to allow gas/exhaust pressure regulation within the overall battery structure.

Regarding claim 5, modified Zijin discloses all of the claim limitations as set forth above and also discloses each of the single cells comprises a ring-shaped sealing rubber ring (sealant, P4/¶3) and a positive plate (ref 33), a separator (ref 31) and a negative plate (ref 32) arranged in sequence, the positive plate (ref 33) and the negative plate (ref 32) respectively are provided with substrates (P3-4) at one side opposite to the separator (ref 31), and the sealing rubber ring (sealant, P4/¶3) is connected between outer edges of two substrates (P4/¶3), sealing is formed among the two substrates and the sealing rubber ring (sealant, P4/¶3); the inner cavity of the each of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zijin (CN 106876804 A, see Machine Translation) in view of Yijun et al. (CN 206542226 U, see Machine Translation) as applied to claim 5 above, and further in view of Reinhardt et al. (US 2,161,383).
Regarding claim 6, modified Zijin discloses all of the claim limitations as set forth above but does not explicitly disclose the single cell further comprises a diaphragm made of an insulating material, the diaphragm is disposed between the two substrates.
Reinhardt et al. discloses in Figs 1-2, a lead acid battery (P1/C1/L1-4) including a diaphragm comprising insulation material (P1/C1/L5-8) between electrode substrate plates (Figs 1-2).  This configuration enhances battery life and structural integrity (P1/C1/L15-20).
Reinhardt et al. and Zijin are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the diaphragm of Reinhardt et al. into the battery structure of Zijin to .

Allowable Subject Matter
Claims 2, 4 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claims 2, 4, 7, 9, and 11 each disclose structural features of the battery of the instant claims that are not disclosed nor rendered obvious by the applied prior art references.  Claim 2 is directed towards further structural features of the common pressure chamber and its location spatially to the air distributing chambers and vents within the battery structure that is not disclosed nor rendered obvious by the applied references.  Claim 4 discloses structure of the air hole umbrella caps and its structure related to the vents of the batteries that is not disclosed nor rendered obvious by the applied prior art references.  Claim 7 discloses further structure of the diaphragm and it’s configuration with the substrates that is not disclosed nor rendered obvious by the applied prior art references.  Claim 9 discloses structural features of the housing and air chamber cover and middle covers of the pressure chamber within the housing that are not disclosed nor rendered obvious by the applied prior art references.  Claim 11 discloses further structure of the common pressure chamber and safety valve structures connecting to the cover that are not disclose nor rendered obvious by the .
Additionally, the references listed below all contain features pertinent to various battery structures in the aforementioned dependent claims.  However, they do not alleviate the deficiencies of the above cited prior are references.  Thus, the abovementioned features are found allowable over the cited prior art references of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Halsall et al. (US 4,444,853) discloses in Figs 1-12, a lead acid battery (Abstract) including an internal vent chamber (ref 46) connected to a pressure relief valve (ref 81).  This structure is connect to a cover (ref 31) of the container (ref 10) of the battery to regulate internal pressure.

Lee et al. (US 2014/0141292) discloses a lead acid battery (Abstract) including valve covers that are umbrella shaped ([0042]).

Yoshino et al. (US 5,631,100) discloses in Figs 1-2, a lead acid battery (C1/L21-22) including a pressure structure therein having a safety valve responsive to excess pressure in the battery (C13/L60-67).

O’Rell et al. (US 4,264,691) discloses in Fig 1, a lead acid battery including a diaphragm separator (C1/L11) having an enhanced strength and performance (C2/L38-43).

Desai (US 3,846,175) discloses in Figs 1-9, a lead acid battery (C1/L20-25) including internal pressure chambers connected to venting means to exhaust battery gases during operation (C7/L1-15).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725